Citation Nr: 1509196	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  03-21 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1992.   

This matter comes before the Board of Veterans' Appeals (Board) from an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas.  Hearings were held before the undersigned; the transcripts are of record.


FINDING OF FACT

The Veteran's cervical spine disability was not present until more than one year after discharge from service and is not otherwise related to service.  


CONCLUSION OF LAW

The criteria for service connection of a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in June 2002 and March 2006.  Although complete notice was not provided until after the initial adjudication of the claim, there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that the service treatment records, VA treatment records, and post-service medical evidence identified by the appellant have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

The Veteran was provided examinations to determine the nature and etiology of the cervical spine disorder, and the Board finds the examinations, and the opinion provided by the 2013 VA examiner, are adequate.  In this regard, the Board notes that the examination records reveal all findings needed to adjudicate the claim, and the 2013 VA examiner provided adequate rationale for the rendered opinion.  Finally, the Board finds the prior remand instructions have been fulfilled.    

Accordingly, the Board will address the merits of the appellant's claim. 

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The service treatment records reveal no findings or histories indicative of a cervical spine disorder, and a March 1989 examination record reveals normal clinical findings for the "head, face, neck, and scalp" and spine.  The August 1992 separation examination record reveals a history of "cracking" in the neck when the head turned left or right and sharp pain with certain movements on the right side of the neck.  Clinical evaluation of the "head, face, neck, and scalp" and spine was normal.  

A September 1992 application for compensation and pension reveals the Veteran's history of a neck injury and jaw injury in June 1990.  An October 1992 VA examination record reveals the Veteran's history "that he does not know how his injuries occurred" but he "played a lot of football in the military and was enrolled in self-defense courses and this may have caused some injury to his neck."  The Veteran reported cysts in his throat that were causing cramps in the neck.  Examination revealed that the musculoskeletal system appeared to be within normal limits.  No diagnosis was rendered but the examiner suggested that X-ray images be taken of the cervical spine.  An October 1992 X-ray report documents an impression of normal cervical spine.  

An October 1999 Persian Gulf Registry examination reveals the Veteran's negative history as to "any episodes of significant injury, physical trauma, or wounds of any sort" "while in theater."  The Veteran did not report any histories indicative of a cervical spine disorder, and examination revealed no abnormality:  there was no crepitance and full range of motion.  

An October 2000 chiropractic record reveals the Veteran's history of low back pain, left  rib pain, knee pain, and arm and shoulder pain (with lifting) since falling at work.  The Veteran also reported headaches since before his fall.  X-ray images of the cervical spine were negative for fractures/dislocations, osseous pathology, degenerative change, or osteoporosis, but positive for anomalies/variants, specifically hypo-lordosis, and subluxation/mechanical abnormality.  

A January 2002 chiropractic record indicates that the cervical spine was examined and that X-ray images of the cervical spine were negative for fracture/dislocation, osseous pathology, anomalies/variants, degenerative changes, or osteoporosis.  

A June 2005 VA "dental and other oral" examination record reveals the Veteran's history of loud popping of the joints.  The examiner reported that "there is no association between joint sounds and joint disease by literature."  

 A September 2005 VA treatment record reveals a history of neck pain.  

The November 2005 hearing transcript reveals the Veteran's testimony that he "could not say what started" the neck problem, but he believed it was due to carrying a backpack for 15 hours a day and injuries from playing sports.  He testified that he did not have neck or upper back pain during service.  He testified that after his 1992 examination, he did not get treatment until after his workplace injury in 2000, when he was told that X-ray imaging of the cervical spine was abnormal.  The Veteran testified that he was told by a medical professional that the abnormality was "probably [from] carrying stuff over the years" and "could have been anything" and that a chiropractor subsequently told him his cervical spine disorder was due to "an old injury."     

An April 2006 VA treatment record reveals a history of symptoms including stiff neck and right-sided neck swelling.  After examination, the diagnosis was unilateral cervical lymphadenopathy.  A May 2006 VA treatment record reveals the Veteran's history of right-sided neck pain not associated with radiation of pain or numbness.  The Veteran reported that the pain was aggravated by rotation of the head to the right.  He denied acute injury.  The diagnosis was cervicalgia.  

June 2007 VA treatment records reveal the Veteran's history of pain and limitation of motion for more than 15 years.  The Veteran also reported that the neck would become "stuck."  A July 2007 VA physical therapy record reveals the Veteran's history of having "trouble turning his head either direction since 1992."  The Veteran added that two or three weeks earlier, he woke up and his neck was "stuck."  He explained that there had been improvement since that time, but he still felt the sensation of "grinding sand" when turning his neck.  The Veteran reported that he previously saw a chiropractor who told him the cervical spine was at an abnormal angle.  X-ray images of the spine were "unremarkable."  The diagnosis was neck pain.  

A January 2010 VA magnetic resonance imaging (MRI) report reveals a history of neck pain.  The impression includes a finding of early degenerative disc disease.  

A February 2010 statement from a private chiropractor reports that the Veteran presented for treatment with a history of cervical pain and decreased range of motion.  The report indicates that the Veteran reported having "neck problems off and on for about 20 years."  The chiropractor reported that cervical X-rays from July 2007 showed significant disc wedging, curvature of the spine, and a decrease in lordosis and that a January 2010 MRI showed disc problems.  

The March 2010 hearing transcript reveals the Veteran's testimony that he carried a 100-pound missile during service.  He explained that the missile was carried around his neck with a strap and fired from the right shoulder.  He testified that he did not walk "too much" with the missile:  he travelled by Humvee and the missiles were carried in the back of the Humvee.  He also reported stress on the cervical spine from carrying a rucksack up to 12 kilometers a day during training exercises and from falling "many times."  The Veteran testified that he had neck pain since service.  In an addendum, the Veteran reported that he carried the missile and rucksack approximately 12 kilometers a day during training exercises.  He estimated the weight of the materials as over 100 pounds.  

A July 2011 VA examination record reveals the Veteran's history of neck disability that began in December 1982.  The Veteran explained that he carried a Stinger missile, estimated at 110 pounds, and "did everything with it" in training in December 1982.  He explained that he carried the missile mostly on his right shoulder and would flex his neck toward the missile to secure it.  He reported that he also carried a rucksack.  He reported noticing daily neck pain throughout his tour in the Persian Gulf, though he never went to sick call.  He reported current symptoms of pain, stiffness, limitation of motion, and locking.  After examination and review of records, the examiner diagnosed degenerative disc disease and disc bulging.  

The examiner determined it was less likely as not that the cervical spine disability was caused by or a result of service.  The examiner found there was not enough evidence to support the Veteran's claim of neck disability due to military service.  The examiner noted that there were no general or consult notes addressing neck problems in the 1990s, and that "even on a very detailed history and physical [in] October 1999 there is no mention of neck pain even as [the Veteran] discusses the claims that he has made to the VA."  The examiner further noted that the review of systems is negative for musculoskeletal system on several instances, that neck pain or disability is not listed during examination in July 2002, and that the Veteran does not report neck problems when treated for his back in 2000.  The examiner also noted that the Veteran did not know the etiology of the injuries per the 1992 examination record.  

An April 2013 statement from a chiropractor reports the Veteran's history of cervical pain and brachial neuritis that began while he was in service due to physical trauma involved in or due to service.  The chiropractor reported review of cervical X-ray images dated in 2007 and a 2000 MRI which confirmed cervical problems.  Based on the Veteran's history, the chiropractor believed it "seem[ed] evident that these problems are the result of the injuries [the Veteran] obtained while serving his country."  The chiropractor added that the separation examination record had been reviewed and it confirmed the cervical symptoms were present at the time of the Veteran's separation.  

The April 2013 hearing transcript reveals the Veteran's history that he carried a missile that weighed 110 pounds and a rucksack for twelve kilometers a day during training.  He testified that he carried the missile on his right shoulder.  He also reported carrying heavy equipment during his service in the Persian Gulf.  He testified that he had neck symptoms during service but did not seek treatment because he did not think it was serious and wanted to seem tough.  He testified that he was told his neck was curved in 2000 and indicated his belief that the curve was from carrying the missile on his right side.  

A medical statement from a chiropractor received in September 2013 reveals the opinion that it is at least as likely as not that the Veteran's "cervical condition manifested in/or is due to his service."  The chiropractor explained that the Veteran "noted pain with motion on his separation exam, as did the examiner, and the Veteran's duties are all consistent with neck trauma."  

A September 2013 VA examination record reveals the Veteran's history of carrying missiles weighing 110 pounds for 12 kilometers a day while in field.  The Veteran reported that he carried the missiles strapped around his neck.  He reported that he did not seek treatment for the neck pain but did report it on his separation physical.  The Veteran reported current symptoms of grinding with rotation and locking at times.  The Veteran indicated that he did not seek treatment for his neck after service because he did not have health insurance and that he learned he had a "curve in his neck" in 1999, after he injured his back.  After examination, degenerative disc disease was diagnosed.  

The examiner noted past radiographic reports, including October 1992, May 2006, and July 2007 radiographic imaging that were normal.  The examiner determined that the cervical spine disability was less likely than not incurred in or caused by service.  The examiner explained that the service medical records were negative for evaluation, treatment, or diagnosis of a neck condition while in service, with the exception of the Veteran reporting cracking neck and pains with movement in August 1992, and that the separation examination record revealed normal clinical findings.  The examiner added that X-ray images reviewed from 1992, 2006, and 2007, were all normal, with no mention of a "curved spine."  The examiner noted that the initial evidence of radiographic abnormality, the 2010 MRI, dated more than 15 years after service and that the findings were at least as likely as not due to the normal aging process.  The examiner explained that "according to UpToDate, degenerative changes in the cervical spine are apparent on radiographs of many adults over the age of 30."  The examiner found no credible medical evidence to support a chronic neck condition related to active duty service. 

Analysis

Service connection is not warranted for a cervical spine disability, currently diagnosed as degenerative disc disease.  Initially, the Board finds a preponderance of the evidence shows that no cervical spine disability was present until more than one year following the Veteran's discharge from service.  Although the separation examination record reflected complaints pertaining to the cervical spine and the Veteran reported "cramps" in the neck in September 1992, the competent evidence does not indicate the existence of a service-connectable cervical spine disorder at that time.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  In this regard, the Board notes that clinical examination was normal at separation and in October 1992 and October 1999, radiographic imaging was normal in October 1992, and there is no medical evidence possibly suggestive of a service-connectable cervical spine disability until 2000 at the earliest, when there is a finding of hypo-lordosis of the cervical spine.  Furthermore, the 2013 VA examiner has provided a probative opinion that the cervical spine disability was not incurred in service.  

The Board acknowledges that the record includes an April 2013 statement from a chiropractor that the Veteran had cervical symptoms at separation.  The chiropractor did not indicate that those symptoms were a manifestation of the Veteran's current cervical spine disability, however.  Thus, the Board finds the statement is not probative medical evidence of a current disability during service.  The Board further acknowledges that the record includes a September 2013 opinion from a chiropractor that the cervical spine disability manifested in service.  The Board finds this opinion is not probative, however, because the chiropractor did not provide an adequate rationale, particularly due to the failure to discuss the normal clinical findings in 1992 and 1999, the normal radiographic imaging in 1992, and the chiropractor's own determinations that X-ray images were normal in 2002 and 2007.  

The Veteran asserts that the cervical spine disability began during service and continued since service.  Although the Veteran has competently reported symptoms of pain and cracking since service, the Veteran is not competent to diagnose a chronic neck disability manifested by these symptoms as opposed to distinct episodes of pain/cracking or even multiple episodes of acute disorder manifested by pain and other symptoms.  The Board finds the probative value of the Veteran's history is outweighed by the medical evidence that a cervical spine disability (rather than mere symptoms) was not present during service, particularly the normal examinations in August and October 1992 and October 1999, the normal X-ray findings in October 1992, January 2002, and June 2007, and the 2013 VA examiner's probative determination that a current cervical spine disability was not incurred in service.  Thus, the Board finds the preponderance of the evidence establishes that no chronic neck disorder was present until more than one year after the Veteran's discharge from service.

Furthermore, the probative evidence does not suggest that a cervical spine disability is related to service.  The record includes the Veteran's probative and credible history of placing stress on the cervical spine during service, notably from carrying heavy loads.  The record indicates that the Veteran carried heavy loads after service in conjunction with his post-service occupations, however, and the probative evidence does not suggest that a current cervical spine disability resulted from carrying the heavy loads, or other injury, in service.  

Although the record includes opinions from a private chiropractor that the Veteran's cervical spine disability is due to service, the Board finds the probative value of the opinions are outweighed by the probative value of the 2013 VA examiner's medical opinion.  The 2013 VA examiner provided a medical opinion supported by a detailed rationale that was consistent with the medical evidence, and the Board finds the opinion is highly probative.  In contrast, the chiropractor's opinions are not supported by adequate rationale.  The chiropractor linked the cervical spine disability to in-service "injuries" or trauma caused by the Veteran's duties during service.  The chiropractor did not provide an explanation as to how it was determined that this "trauma" resulted in the current disability, however, particularly in light of the evidence of normal radiographic imaging in 1992 and 2002 and the evidnece of heavy lifting after service.  In the absence of such an explanation, the Board finds the opinions are of limited probative value and are outweighed by the probative value of the 2013 VA examiner's opinion.    

The Veteran contends that he developed a "curve" in his neck from carrying a missile during service.  In support of this contention, he appears to reference the May 2000 finding of hypo-lordosis of the cervical spine.  January 2002 X-ray images, which were interpreted by the same chiropractor as those in May 2000, failed to show any lordosis, however, which suggests that the diminished lordosis was not chronic, at least from 2000 to 2007, when there is again evidence of diminished lordosis.  See February 2010 chiropractic statement.  Moreover, even if the Veteran were to have chronic hypo-lordosis from 2000 forward, the evidence does not suggest that the hypo-lordosis is related to service:  the record includes no medical evidence dating the onset of the hypolordosis to service or linking hypo-lordosis to the in-service stress on the cervical spine or the current degenerative disc disease, and the Veteran is not shown to be competent to make such a determination.  Such a determination does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau, 492 F.3d at 1377.  In any event, the Veteran's lay opinion is less probative than the 2013 VA examiner's medical opinion against the claim.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.
 

ORDER

Entitlement to service connection for a cervical spine disorder is denied.  




			
       DAVID L. WIGHT                                           J. A. MARKEY
	       Veterans Law Judge                                          Veterans Law Judge
       Board of Veterans' Appeals                              Board of Veterans' Appeals




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


